Title: From John Adams to George Washington, 19 June 1775; 20 June 1775
From: Adams, John
To: Washington, George


     
      Phyladelphia 19 or 20 June 1775
      Dear Sir
     
     In Complyance with your Request, I have considered of what you proposed, and am obliged to give you my Sentiments, very briefly, and in great Haste.
     In general, Sir, there will be three Committees, either of a Congress, or of an House of Representatives, which are and will be composed of our best Men, Such, whose Judgment and Integrity may be most relyed on. I mean the Committee on the State of the Province, the Committee of Safety, and the Committee of Supplies.
     But least this should be too general, I beg leave to mention particularly James Warren Esqr. of Plymouth, Joseph Hawley Esqr. of Northampton, John Winthrop Esqr. L.L.D. of Cambridge, Dr. Warren, Dr. Church, Coll. Palmer of Braintree, Elbridge Gerry Esqr. of Marblehead. Mr. Bowdoin, Mr. Sever, Mr. Dexter, lately of the Council will be found to be very worthy Men, as well as Mr. Pitts who I am Sorry to hear is in ill Health.
     The Recommendations, of these Gentlemen, may be rely’d on. Our President was pleased to recommend to you, Mr. William Bant for one of your Aid du Camps. I must confess, I know not where to find a Gentleman, of more Merit, and better qualified for Such a Place.
     Mr. Paine was pleased to mention to you Mr. William Tudor a young Gentleman of the Law, for a Secretary to the General—and all the rest of my Brothers, you may remember, very chearfully concurr’d with him. His Abilities and Virtues are such as must recommend him to every Man who loves Modesty, Ingenuity, or Fidelity: but as I find an Interest has been made in behalf of Mr. Trumbull of Connecticut, I must Submit the Decision to your further Inquiries, after you shall arrive at Cambridge. Mr. Trumbulls Merit is Such that I dare not Say a Word against his Pretensions. I only beg Leave to Say that Mr. Tudor is an Exile from a good Employment and fair Prospects in the Town of Boston, driven by that very Tyranny against which We are all contending. There is another gentleman of liberal Education and real genius, as well as great Activity, who I find is a Major in the Army; his Name is Jonathan Williams Austin. I mention him, Sir, not for the Sake of recommending him to any particular Favour, as to give the General an opportunity of observing a youth of great abilities, and of reclaiming him from certain Follies, which have hitherto, in other Departments of Life obscured him.
     There is another Gentleman, whom I presume to be in the Army either as a Captain, or in Some higher Station, whose Name is William Smith: as this young Gentleman is my Brother in Law, I dont recommend him for any other Place, than that in which the voice of his Country has placed him. But the Countenance of the General, as far as his Conduct shall deserve it, which in an Army is of great Importance, will be gratefully acknowledged as a particular obligation by his Brother.
     With great Sincerity, I wish you, an agreeable Journey, and a Successfull, a glorious Campaign: and am with great Esteem, Sir, your most obedient Servant.
     
      John Adams
     
    